NO. 07-00-0577-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                               NOVEMBER 12, 2001
                         ______________________________

                             JOHN EDWARD MAPP, JR.,

                                                       Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 262ND DISTRICT COURT OF HARRIS COUNTY;

               NO. 847,675; HON. MICHAEL ANDERSON, PRESIDING
                       _______________________________

Before QUINN, REAVIS, AND JOHNSON, J.J.

      John Edward Mapp, Jr., appellant, appeals his conviction for failing to register as

a sex offender. His sole point of error concerns the legal and factual sufficiency of the

evidence underlying the jury’s verdict of guilty. We affirm the judgment.

                                  Standard of Review

      The applicable standards of review are well known and need not be reiterated. It

is enough to cite the litigants to Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App.1996)
and King v. State, 895 S.W.2d 701 (Tex. Crim. App.1995) for a discussion of same. Next,

the indictment obtained by the State and accusing appellant of criminal conduct read:

      [O]n or about May 31, 2000, did then and there and unlawfully while a
      person required to register under the Offender Registration Program,
      Chapter 62, Texas Code of Criminal Procedure, intentionally and knowingly
      fail to comply with said program, to-wit, after having a reportable Conviction
      for the offense of Sexual Assault of a Child on March 18, 1997, did fail to
      report in person to and provide the local law enforcement authority, namely
      the City of Houston Police Department, of an intended change of his address
      with his anticipated move date and the new address prior to the seventh day
      before the intended change.

                                Application of Standard

      Statute provides that:

      [i]f [a sex offender] required to register intends to change address . . . the
      person shall, not later than the seventh day before the intended change,
      report in person to the local law enforcement authority with whom the person
      last registered . . . and provide the authority and the person’s anticipated
      move date and new address . . . .

TEX . CODE CRIM . PROC . ANN . art. 62.04(a) (Vernon Pamphlet 2001). It is undisputed that

appellant was a person required to comply with art. 62.04(a) of the Code of Criminal

Procedure. Furthermore, evidence appears of record disclosing that appellant knew of his

duty to comply with the statute and initially informed the authorities that his address was

978 Lucky. This was the home of his sister, with whom he allegedly resided after leaving

prison. That he so resided there was re-confirmed by him in April of 2000. However,

appearing of record is testimony of a police officer with the Houston Police Department

disclosing that, during April and May of 2000, she attempted to contact appellant at the

address on six occasions, without success. Other evidence disclosed that 1) appellant’s

sister moved from the locale, 2) a third-party moved into the abode located at 978 Lucky


                                            2
in February 2000, 3) according to this new tenant, appellant had not resided there since

she moved in, 4) this new tenant also disclaimed knowing appellant, 5) appellant had not

lived with his sister for over 70 days, and 6) appellant, after discovering that a warrant had

been issued for his arrest, contacted law enforcement officials in the Summer of 2000 and

provided them with a new address.

       The foregoing constitutes some evidence upon which a rational jury could conclude,

beyond reasonable doubt, that appellant intentionally and knowingly failed to register as

required by art. 62.04(a) of the Code of Criminal Procedure. And, though other evidence

contradicted that mentioned above, including appellant’s own testimony that he continued

to reside at 978 Lucky though he also stayed with his girlfriend at another locale, the

contradictory evidence merely created questions of fact for the jury to decide. It did not

render the jury’s verdict clearly wrong or manifestly unjust.

       Accordingly, we overrule appellant’s contentions and affirm the judgment.



                                                         Brian Quinn
                                                           Justice


Do Not Publish.




                                              3